Exhibit 10.1
BOB EVANS FARMS, INC. AND AFFILIATES
FOURTH AMENDED AND RESTATED
EXECUTIVE DEFERRAL PROGRAM
Originally effective January 1, 1999
First Amendment and Restatement effective June 14, 1999
Second Amendment and Restatement effective May 1, 2002
Third Amendment and Restatement effective January 1, 2008
Fourth Amendment and Restatement effective May 26, 2010





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE I
  DEFINITIONS     1  
 
           
ARTICLE II
  PARTICIPATION     6  
 
           
2.01.
  Eligibility and Election to Participate     6  
2.02.
  Designation of Beneficiary     8  
 
           
ARTICLE III
  CONTRIBUTIONS     9  
 
           
3.01.
  Participant Deferrals     9  
3.02.
  Employer Nonqualified Matching Contributions     9  
3.03.
  Discretionary Employer Contributions     10  
3.04.
  Stock Awards     10  
 
           
ARTICLE IV
  MEMBERS' ACCOUNTS; ALLOCATIONS     10  
 
           
4.01.
  Members’ Accounts     10  
4.02.
  Allocations of Pre-2008 Deferrals     11  
4.03.
  Allocations of Post-2008 Deferrals     11  
4.04.
  Calculating Net Gains or Losses; Crediting of Accounts     11  
 
           
ARTICLE V
  INVESTMENT FUNDS     12  
 
           
5.01.
  In General     12  
5.02.
  Phantom Share Investment Fund     12  
5.03.
  Stock Award Account     12  
 
           
ARTICLE VI
  AMOUNT AND DISTRIBUTION OF BENEFITS     13  
 
           
6.01.
  In General — Time and Form of Distribution     13  
6.02.
  Changes to Time and Form of Distribution     17  
6.03.
  Hardship Withdrawals     18  
6.04.
  Vested Benefits     19  
6.05.
  Effect of Change in Control on Phantom Shares     20  
 
           
ARTICLE VII
  PLAN COMMITTEE     20  
 
           
7.01.
  Appointment of Committee     20  
7.02.
  Powers and Duties     20  
7.03.
  Actions by the Committee     21  
7.04.
  Interested Committee Members     21  
7.05.
  Indemnification     21  
7.06.
  Conclusiveness of Action     22  
7.07.
  Payment of Expenses     22  





--------------------------------------------------------------------------------



 



             
7.08.
  Claims Procedure     22  
 
           
ARTICLE VIII
  AMENDMENT TO THE PLAN     24  
 
           
8.01.
  Right to Amend     24  
8.02.
  Amendment Procedure     24  
 
           
ARTICLE IX
  TERMINATION OF THE PLAN     24  
 
           
9.01.
  Right to Terminate     24  
9.02.
  Plan Merger and Consolidation     24  
9.03.
  Successor Employer     25  
 
           
ARTICLE X
  UNFUNDED PLAN     25  
 
           
ARTICLE XI
  MISCELLANEOUS     25  
 
           
11.01.
  Voluntary Plan     25  
11.02.
  Non-alienation of Benefits     25  
11.03.
  Inability to Receive Benefits     26  
11.04.
  Lost Members     26  
11.05.
  Limitation of Rights     26  
11.06.
  Invalid Provision     26  
11.07.
  Governing Law     26  
11.08.
  Code §409A     26  
11.09.
  Tax Withholding     27  
11.10.
  Recoupment     27  

ii



--------------------------------------------------------------------------------



 



BOB EVANS FARMS, INC. AND AFFILIATES
FOURTH AMENDED AND RESTATED
EXECUTIVE DEFERRAL PROGRAM
Effective January 1, 1999, Bob Evans Farms, Inc. (“Corporation”) adopted the
Plan to provide deferred compensation to a select group of its management or
highly compensated employees. Effective June 14, 1999, the Corporation amended
and restated the Plan to allow it to make Discretionary Employer Contributions
to the Accounts of selected Members. Effective May 1, 2002, the Corporation
adopted the second amended and restated version of the Plan, which was
subsequently amended effective as of January 1, 2005 and January 1, 2006.
Effective January 1, 2008, the Corporation adopted the third amended and
restated version of the Plan, as amended effective November 18, 2008. Effective
May 26, 2010, the Corporation adopts the fourth amendment and restatement of the
Plan to permit Participants to direct the deemed investment of their Accounts in
Shares and to permit Participants to defer Stock Awards. This Plan is intended
to be an unfunded, nonqualified program of deferred compensation within the
meaning of Title I of ERISA.
ARTICLE I
DEFINITIONS
Whenever used in this Plan, the following words and phrases will have the
meanings given below. Also, the singular form of any term will include the
plural, the plural form will include the singular, the masculine pronoun will
include the feminine and the feminine pronoun will include the masculine. Other
words and phrases also may be defined in the Plan text.
Accounts means (a) the Employer Nonqualified Matching Contribution Account
established for each Participant under Section 4.01(a)(i), (b) the Nonqualified
Employee Deferral Account established for each Participant under
Section 4.01(a)(ii), (c) the Discretionary Employer Contribution Account
established under Section 4.01(a)(iii) for any Member for whose benefit the
Employer makes a Discretionary Employer Contribution, (d) the Phantom Share
Suspense Account established for all Participants who elect to invest deferrals
of Compensation in the Phantom Share Investment Fund under Section 4.01(b),
(e) the Phantom Share Investment Fund established for Participants and to which
Phantom Shares are credited pursuant to Section 4.01(a)(iv), and (e) a Stock
Award Account established for Participants who elect to defer Stock Awards under
Section 4.01(a)(v). The Committee may establish such sub-accounts as may be
necessary or appropriate for the administration of the Plan.
Base Salary means the gross base salary earned by a Participant for services
performed for the Corporation or any other Group Member.
Beneficiary means the person designated by a Member under Section 2.02 to
receive any death benefits payable under Section 6.01.
Board means the Corporation’s board of directors.

1



--------------------------------------------------------------------------------



 



Bonus means any cash incentive award that (a) becomes payable to a Participant
pursuant to any incentive plan maintained by the Corporation or any other Group
Member and (b) is designated by the Committee as a “Bonus” under this Plan.
Change Agreement means an individual agreement between the Corporation and any
Member describing the effect of a Change in Control.
Change in Control means:
(a) With respect to any Member who is a party to a Change Agreement, a “change
in control” as defined in (and subject to the terms of) that Member’s Change
Agreement; and
(b) With respect to all Members, as defined in the Bob Evans Farms, Inc. 2010
Equity and Cash Incentive Plan, as may be amended from time to time.
Code means the Internal Revenue Code of 1986, as amended.
Committee means the Plan Committee described in Article VII.
Compensation means the total cash remuneration earned by a Participant,
including Base Salary, any Bonus, any Fiscal Year Compensation, any
Performance-Based Compensation and any Stock Awards, for services performed for
the Corporation or any other Group Member.
Deferral Election Form means a written or electronic (a) Salary Deferral
Election Form, (b) Bonus Deferral Election Form and/or (c) Stock Award Deferral
Election Form, as applicable, that each Eligible Employee completes to specify
the portion of his or her Compensation to be deferred under the Plan. To the
extent applicable, “Deferral Election Form” will include any enrollment form or
deferral notice used under the Plan prior to January 1, 2008.
Disability means:
(a) With respect to Grandfathered Amounts, the date that it is established by a
licensed physician selected by the Committee that the Member is not able to
engage in any substantial gainful activity because of a medically determinable
physical or mental impairment that is expected to result in death or to be of
long, continued and indefinite duration. The Committee will consistently apply
uniform principles when determining if a Member is disabled.
(b) With respect to Section 409A Amounts:
(i) The Member is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or
(ii) The Member is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Member’s Employer; or

2



--------------------------------------------------------------------------------



 



(iii) The Member is determined to be totally disabled by the Social Security
Administration or the Railroad Retirement Board.
Discretionary Employer Contribution Account means the account established for
each Participant to which Discretionary Employer Contributions, if any, are
allocated as described in Section 3.03.
Distribution Accounts means the In-Service Distribution Account, the Education
Distribution Account and the Retirement Distribution Account, each as described
in Section 4.02. Each Distribution Account will consist of at least one
Sub-Account for each separate deferral affecting amounts for which services were
performed or began before January 1, 2008 under Section 3.01. Where appropriate,
a reference to a Member’s Distribution Accounts will include a reference to each
applicable Sub-Account that has been established thereunder.
Effective Date means January 1, 1999, with respect to the Plan, June 14, 1999,
with respect to the first amendment and restatement of the Plan, May 1, 2002,
with respect to the second amendment and restatement of the Plan, January 1,
2008, with respect to the third amendment and restatement of the Plan, and
[insert date], with respect to the fourth amended and restatement of the Plan.
Eligible Employee means each person employed by a Group Member who is a member
of its select group of management or is a highly compensated employee.
Employer means the Group Member by which a Member is directly employed on the
date of any event, act or occurrence described in this Plan. If, without a
Separation from Service, a Member becomes a common law employee of a Group
Member other than the Employer, that Group Member will automatically become that
Member’s “Employer” under this Plan and will be fully liable as the Member’s
Employer for all obligations arising under this Plan with respect to that Member
during the period of that employment relationship.
Employer Nonqualified Matching Contribution Account means the account
established for each Participant to which Employer contributions described in
Section 3.02 are allocated.
ERISA means the Employee Retirement Income Security Act of 1974, as amended.
Fiscal Year Compensation means cash compensation (a) relating to a period of
service that is coextensive with one or more consecutive taxable years of the
Corporation or any other Group Member, of which no amount is paid or payable
during the taxable year(s) of the Corporation or any other Group Member
constituting the period of service and (b) that is designated by the Committee
as “Fiscal Year Compensation” under this Plan.
Grandfathered Amounts means the portion, if any, of a Member’s Accounts that was
earned and vested under the Plan (within the meaning of Code §409A) as of
December 31, 2004 and any earnings (whether actual or notional) attributable to
such portion of the Member’s Account (within the meaning of Code §409A).

3



--------------------------------------------------------------------------------



 



Group means the Corporation and all persons with whom the Corporation would be
considered a single employer under Code §§414(b) and (c).
Group Member means each entity that is a member of the Group.
Inactive Participant means a Participant who (a) has not Separated from Service
but (i) no longer meets the eligibility conditions described in Section 2.01 or
(ii) has cancelled his or her deferrals under Section 2.01(c), or (b) has
Separated from Service but has not received a complete distribution of his or
her Accounts.
Investment Funds means the funds established by the Committee under Article V to
measure the investment gains and losses attributable to each Member’s Accounts.
Effective as of the Effective Date, the Investment Funds will include the
Phantom Share Investment Fund.
Member means, collectively, (a) a Participant or (b) an Inactive Participant.
Nonqualified Employee Deferral Account means the account established for each
Participant to which deferrals of Compensation may be allocated, as elected by
the Participant in accordance with Section 3.01.
Participant means an Eligible Employee who is participating in the Plan as
provided in Section 2.01.
Performance-Based Compensation means cash compensation (a) the amount of which,
or the entitlement to which, is contingent on the satisfaction of organizational
or individual performance criteria relating to a performance period of at least
12 consecutive months, provided that such criteria have been established in
writing by not later than 90 days after the commencement of the period of
service to which the criteria relates and the outcome is substantially uncertain
at the time the criteria are established and (b) that has been designated by the
Committee as “Performance-Based Compensation” under this Plan. Any
Performance-Based Compensation must meet the requirements of Code §409A and
Treasury Regulation §1.409A-1(e).
Phantom Share means the notional investment into which amounts held in the
Phantom Share Suspense Account are credited to the Phantom Share Investment Fund
or Stock Award Account, which will reflect a deemed investment in Shares.
Phantom Share Suspense Account means the non-interest-bearing Account to which
deferrals of Compensation are allocated pursuant to Section 3.01 prior to being
credited to Participants’ Phantom Share Investment Funds.
Phantom Share Investment Fund means the separate Investment Fund maintained on
behalf of each Participant who has elected to have Compensation converted into
Phantom Shares and pursuant to which Phantom Shares are credited.
Plan means the Bob Evans Farms, Inc. and Affiliates Fourth Amended and Restated
Executive Deferral Program, as described in this document and as it may be
amended from time to time.

4



--------------------------------------------------------------------------------



 



Plan Year means each 12-month period beginning on January 1, 1999 (and
anniversaries of that date) while the Plan is in effect.
Post-2008 Deferrals has the meaning set forth in Section 4.03.
Pre-2008 Deferrals has the meaning set forth in Section 4.02(a).
Qualified 401K Plan means the Bob Evans Farms, Inc. and Affiliates 401K
Retirement Plan, as it may be amended.
Section 409A Amounts means the portion of a Member’s Accounts that is not
Grandfathered Amounts.
Separation from Service means a “separation from service” with the Group within
the meaning of Treasury Regulation §1.409A-1(h).
Service Threshold means (a) the Member has completed at least ten Years of
Vesting Service or (b) the sum of the Member’s age (measured in whole years
only) and Years of Vesting Service (measured in whole years only) equals at
least 70.
Severe Financial Hardship means:
(a) With respect to Grandfathered Amounts, (i) a sudden or unexpected illness or
accident incurred by the Member or a member of the Member’s immediate family or
(ii) the loss of the Member’s property due to casualty or other similar
extraordinary and unforeseeable circumstances attributable to events beyond the
Member’s control; and
(b) With respect to Section 409A Amounts, a severe financial hardship to the
Member within the meaning of Treasury Regulation §1.409A-3(i)(3) resulting from:
(i) an illness or accident of the Member or the Member’s spouse or dependent (as
defined in Code §152 without regard to Code §§152(b)(1), (b)(2) and (d)(1)(B));
(ii) loss of the Member’s property due to casualty; or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Member.
Specified Employee means a “specified employee” within the meaning of Treasury
Regulation §1.409A-1(i) and as determined under the Corporation’s policy for
determining specified employees.
Shares mean the common shares, par value $0.01, of the Corporation.
Spouse or Surviving Spouse means an individual who is legally married to a
Member.
Stock Award means an equity-based award granted pursuant to the Corporation’s
equity compensation plan after the Effective Date that the Committee, in its
sole discretion, allows Participants to defer pursuant to this Plan.

5



--------------------------------------------------------------------------------



 



Stock Award Account means the separate Account maintained on behalf of each
Participant who has elected to defer Stock Awards which will be credited with
the number of Phantom Shares and/or cash equal to the number of Shares and/or
cash otherwise payable pursuant to the Stock Award.
Sub-Account means a sub-account maintained for each deferral of Compensation
relating to services that were performed or began prior to January 1, 2008, and
earnings or losses credited to such sub-account in accordance with Section 4.03.
Trust Agreement means the agreement, and any amendments to that agreement,
between the Corporation and the Trustee providing for the management, investment
and disbursement of funds held in the Trust Fund.
Trust Fund means the fund established under the Trust Agreement.
Trustee means the bank, trust company or individual designated by the
Corporation to hold and invest the Trust Fund and to pay Plan benefits and
expenses authorized by the Committee.
2000 Account means the separate account established for the benefit of each
Member for whom the Corporation made an additional, nonrecurring contribution as
of January 1, 2000. Except as otherwise provided in this Plan, each 2000 Account
will be administered and distributed as if it is part of the affected Member’s
Discretionary Employer Contribution Account.
Valuation Date means the last day of each calendar quarter during each Plan
Year, or more frequent dates if the Committee, in its sole discretion, decides
that more frequent valuations are needed for any reason.
Years of Vesting Service means the number of whole years during which the Member
has been employed by the Corporation and any other Group Members, beginning on
the Member’s date of hire with the Group.
ARTICLE II
PARTICIPATION
2.01. Eligibility and Election to Participate
(a) Eligibility. In its sole discretion, the Committee will decide which
Eligible Employees may participate in the Plan and the earliest date on which
they may participate.
(b) Election to Participate.
(i) In General. Except as otherwise provided in this Section 2.01(b), each
Eligible Employee who is selected by the Committee to participate in the Plan
may become a Participant (or continue or reinstate his or her active
participation) in the Plan for any Plan Year by electing to defer Base Salary,
any Bonus, Stock Awards and/or any other Compensation (as designated by the
Committee in its sole discretion), for services to be performed during such Plan
Year, pursuant to a Deferral Election Form and by submitting such form to the
Committee by no later than December 31 of the immediately preceding Plan Year.

6



--------------------------------------------------------------------------------



 



(ii) First Year of Eligibility. In the discretion of the Committee, a
Participant who first becomes eligible to participate in the Plan during a Plan
Year may elect to defer any Compensation designated by the Committee in its sole
discretion pursuant to a Deferral Election Form within 30 days after the date on
which the Participant is first eligible to participate in the Plan, with respect
to any such Compensation to be paid for services to be performed after such
election is made. For purposes of this Section 2.01(b)(ii), a Participant is
first eligible to participate in this Plan only if the Participant is not a
participant in any other agreement, method, program or arrangement that, along
with this Plan, would be treated as a single nonqualified deferred compensation
plan under Treasury Regulation §1.409A-1(c)(2).
(iii) Fiscal Year Compensation. In the discretion of the Committee, a
Participant may make a separate deferral election with respect to any Fiscal
Year Compensation pursuant to a Deferral Election Form submitted to the
Committee. Such election must be made no later than the last day of the
Corporation’s fiscal year immediately preceding the fiscal year during which the
Participant will perform the services for which such Fiscal Year Compensation
may be paid.
(iv) Performance-Based Compensation. In the discretion of the Committee, a
Participant may make a separate deferral election with respect to any
Performance-Based Compensation pursuant to a Deferral Election Form submitted to
the Committee. Such election must be made at least six months prior to the end
of the performance period on which the Performance-Based Compensation is based
and meet any other requirement set forth in Treasury Regulation §1.409A-2(a)(8);
provided that in no event may an election to defer be made after such
Performance-Based Compensation has become readily ascertainable.
(v) Other Elections. In the discretion of the Committee, a Participant may make
such other deferral elections with respect to Compensation designated by the
Committee in its sole discretion at such other time or times permitted by
Section 409A of the Code. Any such deferral election will be made in a form
acceptable to the Committee.
(vi) Evergreen Elections. A Participant’s deferral election(s) (or any
modification thereof) under this Section 2.01 will continue to apply to
Compensation in future years (and become irrevocable on the applicable dates
described above) unless and until the Participant makes a new Deferral Election
in accordance with Section 2.01(b)(i), 2.01(b)(iii) or 2.01(b)(iv).
Notwithstanding anything to the contrary in this Plan (A) deferral elections
regarding the contributions or allocations of Compensation to the Phantom Share
Suspense Account will be irrevocable for the Plan Year to which such election
relates, and (B) subject to any restrictions imposed by Section 16(b) of the
Securities Exchange Act of 1934, as determined by the Committee, changes in
investment elections with respect to future crediting of amounts to the Phantom
Share Suspense Account may be made at the Participant’s discretion.

7



--------------------------------------------------------------------------------



 



(vii) Inactive Participants. An Inactive Participant will not be permitted to
submit a Deferral Election Form.
(c) Cancellation of Deferrals.
(i) Except to the extent provided in Section 2.01(c)(ii), a Participant will not
be permitted to change, terminate or revoke the Participant’s deferral elections
for such year after the applicable deadline set forth in Section 2.01(b).
(ii) Any deferrals by a Participant who obtains a Severe Financial Hardship
distribution or a hardship distribution pursuant to Treasury Regulation
§1.401(k)-(d)(3) from a tax-qualified defined contribution plan of the Group
will be cancelled following the date of such distribution. An otherwise Eligible
Employee will not be eligible to make another deferral election under the Plan
until the later of the end of (A) the suspension period prescribed under the
Qualified 401K Plan and (B) the Plan Year in which the Participant received the
distribution. A Participant whose deferrals have been cancelled pursuant to this
Section 2.01(c)(ii) may elect to make later deferrals under the Plan only in
accordance with Section 2.01(b).
(d) Limitations on Elections. A Participant may not make an election to defer
Compensation to the Phantom Share Suspense Account if, at the time the election
is made, the Participant is in possession of “material non-public information”
(within the meaning of Section 10b of the Securities Exchange Act of 1934).
2.02. Designation of Beneficiary
(a) Each Member may designate one or more Beneficiaries by completing a written
or electronic beneficiary designation form prescribed by the Committee. Unless a
Member who designates more than one Beneficiary also specifies the sequence or
the portion of the death benefit to be paid to each Beneficiary, the death
benefit will be paid in equal shares to all named Beneficiaries.
(b) A Member may change his or her Beneficiary at any time by completing a new
beneficiary designation form in accordance with such form’s instructions. No
change of Beneficiary will be effective until the revised form is received by
the Committee. The identity of a Member’s Beneficiary will be based only on the
designation in the form described in this section and will not be inferred from
any other evidence.
(c) If a Member has not made an effective Beneficiary designation or if the
Member’s Beneficiary dies before the Member, any Plan death benefit will be paid
to the Member’s Surviving Spouse or, if there is no Surviving Spouse, to the
Member’s estate. Any minor’s share of a Plan death benefit will be paid to the
adult who has been appointed to act as the minor’s legal guardian and who has
assumed custody and support of that minor.
(d) The Member and the Beneficiary (and not the Committee) are responsible for
ensuring that the Committee has the Beneficiary’s current address.

8



--------------------------------------------------------------------------------



 



ARTICLE III
CONTRIBUTIONS
3.01. Participant Deferrals
(a) Compensation — Other than Stock Awards. At the times and in the manner
prescribed in Section 2.01(b), each Participant may elect to defer up to:
(i) 100 percent of the Participant’s Bonuses, Fiscal Year Compensation and
Performance-Based Compensation (other than Stock Awards); plus (ii) 80 percent
of the Participant’s Base Salary. These amounts will be credited to the
Participant’s Nonqualified Employee Deferral Account or the Phantom Share
Suspense Account, as elected by the Participant at the time of deferral. Once
made, the allocation of a Participant’s deferrals between the Nonqualified
Employee Deferral Account and Phantom Share Suspense Account may not be revoked
or changed with respect to the Compensation to which the election relates.
(b) Withholding. The Committee is authorized to make any and all necessary
arrangements with the Participant in order to withhold Participant deferrals
under Section 3.01(a) of this Plan. The Committee will determine the amount and
timing of such withholding.
3.02. Employer Nonqualified Matching Contributions
(a) Each Employer intends to make an annual contribution to the Plan from its
current or accumulated profits. This contribution will be calculated for each
Plan Year under the following formula:
(i) The percentage of compensation to be matched under the Qualified 401K Plan
for that Plan Year, minus the actual deferral percentage for all highly
compensated employees calculated for that Plan Year under the Qualified 401K
Plan, multiplied by
(ii) The rate at which deferrals are matched under the Qualified 401K Plan for
that Plan Year, multiplied by
(iii) The amount deferred (excluding the amount or value of any Stock Awards
deferred for such Plan Year) under the Plan by the Participant for that Plan
Year.
(b) Employer Nonqualified Matching Contributions made under this formula will be
allocated to the Employer Nonqualified Matching Contribution Account or Phantom
Share Suspense Account of each Participant who both (i) deferred a portion of
the Participant’s Compensation to the Plan for the Plan Year for which the
matching contribution is made and (ii) is employed by a Group Member on the last
day of the Plan Year for which the matching contribution is made. The allocation
of Employer Nonqualified Matching Contributions between the Employer
Nonqualified Matching Contribution Account and Phantom Share Account will be in
the same proportion as the allocation of Compensation between such Accounts by
the Participant.

9



--------------------------------------------------------------------------------



 



3.03. Discretionary Employer Contributions
An Employer may allocate amounts, in addition to those described in
Section 3.02, to the Discretionary Employer Contribution Account of one or more
Members. The amount contributed and the Members affected are wholly within the
Employer’s discretion.
3.04. Stock Awards
At the times and in the manner prescribed in Section 2.01(b), each participant
may elect to defer up to 100 percent of any Stock Awards, which will be credited
to the Stock Award Account as described in Section 4.01(a)(iii).
ARTICLE IV
MEMBERS’ ACCOUNTS; ALLOCATIONS
4.01. Members’ Accounts
(a) With respect to each Member, the Committee will maintain:
(i) An Employer Nonqualified Matching Contribution Account to record: (i) the
Employer Nonqualified Matching Contributions made to the Member under
Section 3.02, adjusted by the net income, gains or losses that are deemed
attributable to those amounts (as described in Section 4.04(a)); minus (ii) any
distributions made from this Account.
(ii) A Nonqualified Employee Deferral Account to record: (i) the Member’s
deferrals of Compensation elected to be contributed to this Account pursuant to
Section 3.01(a)(i), adjusted by the net income, gains or losses that are deemed
attributable to those amounts (as described in Section 4.04(a)); minus (ii) any
distributions made from this Account.
(iii) A Discretionary Employer Contribution Account to record: (i) the
Discretionary Employer Contributions, if any, made to the Member under
Section 3.03, adjusted by the net income, gains or losses that are deemed
attributable to those contributions (as described in Section 4.04(b)); minus
(ii) any distributions made from this Account.
(iv) A Phantom Share Investment Fund to record the number of Phantom Shares
credited to the Participant pursuant to Section 5.02.
(v) A Stock Award Account to record Stock Awards deferred by such Member
pursuant to Section 3.04. Stock Awards will be credited to the Stock Award
Account once the Stock Award vests. Until the Stock Award is credited to the
Stock Award Account, the Stock Award will remain subject to the terms and
conditions of the plan pursuant to which the Stock Award was granted and, if
applicable, the associated award agreement.
(b) With respect to all Members, the Committee will maintain a Phantom Share
Suspense Account to record: (i) the aggregate amounts that are deferred into the
Plan by Participants under Section 3.01(a) for investment into the Phantom Share
Investment Fund; minus (ii) any distributions made from this Account into the
Phantom Share Investment Funds of Participants.

10



--------------------------------------------------------------------------------



 



Amounts are credited to the Phantom Share Suspense Account pending allocation to
Phantom Share Investment Fund of each Participant. Once funds are placed into
the Phantom Share Suspense Account, Members will have no further control over
such amounts, no such funds may be withdrawn by Members, no such funds may be
transferred to any other Account established under the Plan, and no funds may be
moved from any other Account established under the Plan into the Phantom Share
Suspense Account. Notwithstanding the foregoing and in connection with the
establishment of the Phantom Share Suspense Account, the Committee may, in its
sole discretion, permit Members to make a one-time election to cause amounts
allocated to a Member’s Accounts and payable upon a Member’s Retirement,
Separation from Service or death to be allocated to the Phantom Share Suspense
Account (“Reallocated Amounts”). The election will be made at such time or times
and subject to such terms and conditions as the Committee may impose, in its
sole discretion.
4.02. Allocations of Pre-2008 Deferrals
(a) With respect to Compensation deferrals relating to services that were
performed or began prior to January 1, 2008 (“Pre-2008 Deferrals”), when
completing a Deferral Election Form, a Participant could direct that the
deferrals made pursuant to Section 3.01 be allocated to one or more of the
Participant’s Retirement Distribution Account, In-Service Distribution Account
or Education Distribution Account. If a Participant did not specify the
Distribution Account(s) to which his or her deferrals were to be allocated, all
such deferrals were allocated to the Participant’s Retirement Distribution
Account. Any change to transfer a previously allocated Sub-Account from one
Distribution Account to another Distribution Account will be effective only if
such change meets the requirements described in Section 6.02.
(b) With respect to Pre-2008 Deferrals, amounts deferred under a Member’s
Employer Nonqualified Matching Contribution Account and Discretionary Employer
Contribution Account, if any, were allocated to his or her Retirement
Distribution Account.
4.03. Allocations of Post-2008 Deferrals
With respect to Compensation deferrals relating to services performed entirely
on or after January 1, 2008 (“Post-2008 Deferrals”), (a) deferrals made pursuant
to Section 3.01 will be allocated to the Participant’s Nonqualified Employee
Deferral Account or the Phantom Share Suspense Account, as applicable, and will
not be further allocated to a Distribution Account and (b) amounts deferred
under a Member’s Employer Nonqualified Matching Contribution Account and
Discretionary Employer Contribution Account will not be further allocated to a
Distribution Account.
4.04. Calculating Net Gains or Losses; Crediting of Accounts
(a) Accounts — Other Than Phantom Share Suspense Account and Stock Award
Account. With respect to all Accounts other than the Phantom Share Suspense
Account and Stock Award Account, as of each Valuation Date and except as
provided in the Trust Agreement, the Trustee will determine the value of each
Investment Fund established by the Committee under Section 5.01. The value of
each Investment Fund will be calculated as if it had been invested as directed
by Members. Any increase or decrease in the value of each Investment Fund, less
associated

11



--------------------------------------------------------------------------------



 



administrative and other Plan expenses described in Section 7.07, will be
allocated to the relevant Accounts of each Member who was deemed to have
invested in that fund since the preceding Valuation Date. This allocation will
be based on (i) the value of the Investment Fund on the preceding Valuation Date
and (ii) the portion of that value that is deemed to have been comprised of the
Member’s Accounts.
(b) Phantom Share Suspense Account. With respect to the Phantom Share Suspense
Account, as of each Valuation Date, the Trustee will convert the amount deferred
by each Participant into the Phantom Share Suspense Account into Phantom Shares
by dividing the amount deferred by each Participant by the closing price of a
Share on the date of conversion and crediting the resulting number of whole and
fractional Phantom Shares to the Phantom Share Investment Funds as provided in
Section 5.02. Notwithstanding the foregoing, in the event of a Member’s
Separation from Service or death prior to a Valuation Date, the amount of
Compensation deferred by the Member and allocated to the Phantom Share Suspense
Account will be converted into Phantom Shares as provided in this Section 4.04
and credited to the Member’s Phantom Share Investment Fund as of that date.
(c) Stock Award Account. The Stock Award Account will be credited with Phantom
Shares and cash as described in Section 5.03.
ARTICLE V
INVESTMENT FUNDS
5.01. In General. Except as provided in Section 5.02, below, the Committee will
establish and maintain one or more Investment Funds that will be used to measure
the value of each Member’s Accounts; provided that neither the Group nor the
Trustee is obliged to make the investments chosen by any Member. Each Member
must select the Investment Fund(s) that will be used to measure the value of his
or her Accounts by completing the appropriate section of the applicable Deferral
Election Form. Rules and regulations relating to investment selections,
including the frequency with which investment selections may be changed and the
minimum percentage of a Member’s Accounts that may be treated as invested in
each Investment Fund, will be established, from time to time, by the Committee
and announced to Members.
5.02. Phantom Share Investment Fund. Shares deemed to have been purchased
pursuant to Section 4.04(b) will be credited to the Phantom Share Investment
Fund of each Member who has elected to defer Compensation to the Phantom Share
Suspense Account for the relevant period based on the ratio that the amount of
Compensation deferred to the Phantom Share Suspense Account by each Participant
for such period bears to the aggregate balance of the Phantom Share Suspense
Account immediately before its conversion into Phantom Shares. The crediting of
Phantom Shares to the Phantom Share Investment Fund will be subject to the
following:
(a) A Member may not make an election to (i) reallocate amounts invested in the
Phantom Share Investment Fund into any other account under the Plan, or
(ii) reallocate amounts credited to any other account under the Plan into the
Phantom Share Investment Fund, except with respect to Reallocated Amounts.

12



--------------------------------------------------------------------------------



 



(b) Unless otherwise determined by the Committee, any cash dividends or other
dividends payable with respect to Shares will be credited to each Member based
on the Phantom Shares held in such Member’s Phantom Share Investment Fund and be
used to effect the deemed purchase of additional Phantom Shares as described in
Section 4.04(b).
(c) The number of Phantom Shares credited to a Member’s Phantom Share Investment
Fund will be adjusted from time to time to reflect stock splits, stock dividends
or other changes in the Shares resulting from a change in the Corporation’s
capital structure, as determined by the Committee in its sole discretion.
5.03. Stock Award Account. Stock Awards deferred into the Stock Award Account
may not be invested in any Investment Funds; however, the Stock Award Account
will be credited with a number of Phantom Shares and/or the amount of cash equal
to the number of Shares and or cash otherwise deliverable or payable pursuant to
the Stock Award. Phantom Shares credited to the Stock Award Account will be
subject to the following:
(a) Unless otherwise determined by the Committee, any cash dividends or other
dividends payable with respect to Shares will be credited to each Participant
based on the number of Phantom Shares credited to the Member’s Stock Award
Account.
(b) The number of Phantom Shares credited to a Member’s Stock Award Account will
be adjusted from time to time to reflect stock splits, stock dividends or other
changes in the Shares resulting from a change in the Corporation’s capital
structure, as determined by the Committee in its sole discretion.
ARTICLE VI
AMOUNT AND DISTRIBUTION OF BENEFITS
6.01. In General — Time and Form of Distribution
(a) Pre-2008 Deferrals.
(i) In-Service Distribution Account. With respect to Pre-2008 Deferrals (and any
earnings related thereto), the vested portion of each Sub-Account within a
Member’s In-Service Distribution Account will be distributed in a lump sum
within 60 days following the earliest of (A) the first day of the calendar year
specified in the Member’s Deferral Election Form, (B) the Member’s death,
(C) the date the Member becomes Disabled, or (D) the date the Member Separates
from Service before reaching age 55.
(ii) Education Distribution Account. With respect to Pre-2008 Deferrals (and any
earnings related thereto), the vested portion of each Sub-Account within a
Member’s Education Distribution Account will be distributed (or begin to be
distributed) within 60 days following the earliest of (A) the first day of the
calendar year specified in the Member’s Deferral Election Form, (B) the Member’s
death, (C) the date the Member becomes Disabled, or (D) the date the Member
Separates from Service before reaching age 55. Each such Sub-Account, to the
extent vested, will be distributed in five substantially equal annual
installments; provided, however, that the Member may elect that such
distribution be made in a lump sum in the year specified in the Member’s

13



--------------------------------------------------------------------------------



 



Deferral Election Form or in four or fewer substantially equal annual
installments beginning in the year specified in such Deferral Election Form.
Notwithstanding the foregoing, if a distribution of the Education Distribution
Account is due to a Member’s death, Disability or Separation from Service before
reaching age 55, such distribution will be made in a lump sum.
(iii) Retirement Distribution Account. With respect to Pre-2008 Deferrals (and
earnings related thereto), the vested portion of each Sub-Account within a
Member’s Retirement Distribution Account will be distributed (or begin to be
distributed) within 60 days following the earliest of (A) the first day of the
calendar year specified in the Member’s Deferral Election Form, (B) the Member’s
death, (C) the date the Member becomes Disabled, or (iv) the date the Member
Separates from Service (regardless of the Member’s age). Each such Sub-Account,
to the extent vested, will be distributed in a lump sum or in substantially
equal monthly, quarterly or annual installments for a period of no more than ten
years as elected by the Member in the Member’s Deferral Election Form.
Notwithstanding the foregoing, if a distribution of the Retirement Distribution
Account is due to a Member’s death, Disability or Separation from Service before
reaching age 55, such distribution will be made in a lump sum.
(iv) Substantially Equal Installments. If a Member elects substantially equal
annual installments under this Section 6.01(a), (A) the first distribution will
equal the value of the vested portion of the applicable Sub-Account as of the
most recent Valuation Date divided by the number of annual installments elected,
and (B) each distribution thereafter will be made on the anniversary of the
initial distribution date and will equal the balance of the vested portion of
the applicable Sub-Account as of the most recent Valuation Date divided by the
number of remaining annual installments. If a Member elects monthly or quarterly
installments under Section 6.01(a)(iii), the amount of each distribution will be
calculated as described in the preceding sentence; provided that such amount
will further be divided by twelve in the case of monthly installments or four in
the case of quarterly installments.
(b) Post-2008 Deferrals.
(i) Nonqualified Employee Deferral Account. With respect to Post-2008 Deferrals
(and earnings related thereto), the Nonqualified Employee Deferral Account will
be distributed (or begin to be distributed) within 60 days following the
earliest to occur of (A) the first day of the calendar year specified in the
Member’s Deferral Election Form, (B) the Member’s death, (C) the date of the
Member’s Disability or (D) the date of the Member’s Separation from Service.
(A) In-Service Distributions. If a distribution under this Section 6.01(b)(i) is
based on the first day of the calendar year specified in the Member’s Deferral
Election Form, such distribution will be made in a lump sum or up to 10
substantially equal annual installments, as elected by the Member in the
applicable Deferral Election Form. Notwithstanding the foregoing, if a Member
elects annual installments under this subparagraph (A), but Separates from

14



--------------------------------------------------------------------------------



 



Service prior to receiving all of those annual installments, any remaining
balance will be paid in accordance with subparagraph (C) below.
(B) Distributions Upon Death or Disability. If a distribution under this
Section 6.01(b)(i) is due to the Member’s death or Disability, such distribution
will be made in a lump sum.
(C) Distributions Upon Separation from Service. If a distribution under this
Section 6.01(b)(i) is due to the Member’s Separation from Service, the Member
has reached the Service Threshold and the present value of the Member’s Accounts
is at least $25,000 as of the Valuation Date immediately preceding the Member’s
Separation from Service, then such distribution will be made in a lump sum or up
to 20 substantially equal annual installments, as elected by the Member in the
applicable Deferral Election Form. If a distribution under this
Section 6.01(b)(i) is due to the Member’s Separation from Service under any
other circumstances, such distribution will be made in a lump sum.
Notwithstanding the foregoing, if a Member does not make a timely election
relating to a distribution under this Section 6.01(b)(i), then such distribution
will be made in a lump sum.
(ii) Employer Nonqualified Matching Account and Discretionary Employer
Contribution Account. With respect to Post-2008 Deferrals (and earnings related
thereto), the vested portions of a Member’s Employer Nonqualified Matching
Account and Discretionary Employer Contribution Account will be distributed (or
begin to be distributed) within 60 days following the earliest to occur of
(A) the Member’s death, (B) the date the Member becomes Disabled or (C) the date
the Member Separates from Service. Distributions of amounts described in this
Section 6.01(b)(ii) will be made in accordance with subparagraphs (B) and (C) of
this Section 6.01(b)(i).
(iii) Installments. If a Member has selected substantially equal annual
installments under this Section 6.01(b), (A) the first distribution will equal
the value of the vested portion of the applicable Account as of the most recent
Valuation Date divided by the number of annual installments selected, and
(B) each distribution thereafter will be made on the anniversary of the initial
distribution date and will equal the balance of the vested portion of the
applicable Account as of the most recent Valuation Date divided by the number of
remaining annual installments.
(iv) Phantom Share Investment Fund. A Member will receive a distribution from
his or her Phantom Share Investment Fund within 60 days following the earlier of
the Member’s Separation from Service or death. The Member will receive whole
Shares, with any fractional Shares being distributed in cash based on the fair
market value of a Share on the date of distribution. In the distribution, the
Trustee will deliver Shares held in the Trust or Shares purchased on the open
market and the number of whole Shares distributed and fractional Shares settled
in cash will equal the number of Phantom Shares credited to such Member’s
Phantom Share Investment Fund on the date of distribution.

15



--------------------------------------------------------------------------------



 



(A) Distributions Upon Death or Disability. If a distribution under this
Section 6.01(b)(iv) is due to the Member’s death, such distribution will be made
in a lump sum.
(B) Distributions Upon Separation from Service. If a distribution under this
Section 6.01(b)(iv) is due to the Member’s Separation from Service, the
distribution will be made in the same number of installments as elected by the
Member under Section 6.01(b)(i)(C) and if no election was made, the distribution
will be made in a lump sum.
(C) Distributions of Reallocated Amounts. Notwithstanding the foregoing, any
distribution with respect to a Member’s Reallocated Amounts will be made at the
same time and in the same form as originally elected by the Participant pursuant
to Section 6.01 or as changed pursuant to Section 6.02.
(v) Stock Award Account. A Member will receive a distribution from his or her
Stock Award Account within 60 days following the earlier of the Member’s
Separation from Service or death. In the distribution, the Trustee will deliver
Shares from the equity plan pursuant to which the Stock Award was granted and
held in the Trust equal the number of Phantom Shares credited to such Member’s
Stock Award Account, and cash equal to the amount of cash credited to such
Member’s Stock Award Account, each on the date of distribution.
(A) Distributions Upon Death or Disability. If a distribution under this
Section 6.01(b)(v) is due to the Member’s death, such distribution will be made
in a lump sum.
(B) Distributions Upon Separation from Service. If a distribution under this
Section 6.01(b)(v) is due to the Member’s Separation from Service, the
distribution will be made in the same number of installments as elected by the
Member under Section 6.01(b)(i)(C) and if no election was made, the distribution
will be made in a lump sum.
(c) Valuation. Except with respect to the Phantom Share Investment Fund and
Stock Award Account, and unless otherwise provided in this Plan, the amount of
all distributions (including those made to a Member who Separates from Service
before reaching age 55) will be determined as of the Valuation Date immediately
preceding the date the distribution is to be made or begin, as the case may be.
(d) Death Benefits. Notwithstanding anything in this Plan to the contrary, if a
Member dies after the occurrence of another distribution event, but before his
or her Accounts have been fully distributed, the undistributed value of the
Member’s Accounts will be paid to the Member’s Beneficiary in a lump sum within
60 days after the Member’s death.
(e) Distribution Delay for Specified Employees. Notwithstanding anything in this
Plan to the contrary, in the case of any Member who is a Specified Employee as
of the date of his or her Separation from Service, any Section 409A Amounts due
to the Member under the Plan in connection with such Separation from Service
will not be distributed for a period of six months

16



--------------------------------------------------------------------------------



 



after the date of such Separation from Service (“Six-Month Delay Period”) or, if
earlier, the date of the Specified Employee’s death. If the Six-Month Delay
Period applies to a Member, each payment of Section 409A Amounts to which the
Member is entitled under this Plan in connection with the Member’s Separation
from Service will be delayed for six months.
(f) Limited Cashout. Notwithstanding anything in this Plan to the contrary, the
Corporation, in its sole discretion, may make a lump sum distribution of a
Member’s Accounts, other than the Phantom Share Investment Fund or Stock Award
Account, under the Plan if: (i) the distribution results in the termination and
liquidation of the entirety of the Member’s interest under the Plan and all
agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Treasury Regulation
§1.409A-1(c)(2); and (ii) the aggregate distribution under the arrangements is
not greater than the applicable dollar amount under Code §402(g)(1)(B).
(g) Full Discharge. Once a Member’s Accounts have been fully distributed, the
Corporation, all other Group Members, the Committee and the Plan will have no
further liability to the Member or, if appropriate, to his or her Beneficiary.
6.02 Changes to Time and Form of Distribution
(a) Grandfathered Amounts. With respect to Grandfathered Amounts, a Member may:
(i) Change the form in which a Sub-Account of the Member’s Retirement
Distribution Account will be (or is being) distributed. This request must be
made in writing and will be approved by the Committee only to the extent that it
affects distributions made more than 12 months after the date such request is
received by the Committee.
(ii) Change the form in which a Sub-Account of the Member’s Education
Distribution Account will be distributed by returning a completed Deferral
Election Form to the Committee specifying the revised form of distribution but
only if the Deferral Election Form is returned to the Committee at least
12 months and one day before the distribution from the Education Distribution
Account is to be made under the terms of an earlier election.
(iii) Transfer a previously allocated Sub-Account from one Distribution Account
to another Distribution Account by returning a completed Deferral Election Form
to the Committee specifying the Distribution Account but only if the Deferral
Election Form is returned to the Committee at least 12 months and one day before
the amount to be transferred otherwise would have been distributable under the
terms of the most recent election.
(iv) Change the distribution dates described in Sections 6.01(a) but only if
(A) the Member returns to the Committee a completed Deferral Election Form
specifying the new distribution date and the Distribution Account (or portion of
that account) to which it relates and (B) the Deferral Election Form deferring
the distribution date is returned to

17



--------------------------------------------------------------------------------



 



the Committee at least 12 months and one day before the previously specified
distribution date.
(b) Section 409A Amounts. With respect to Section 409A Amounts, a Member will be
permitted to change the Member’s distribution elections with respect to an
Account (or, if applicable, Sub-Account) if such change meets the following
requirements:
(i) A Member may change the form or timing of distribution (based on the choices
available under the applicable subsections of Section 6.01) by submitting an
election on a new Deferral Election Form; provided, however, that such change
must meet the following requirements: (A) the election may not take effect until
at least 12 months after the date on which such election is made; (B) the
payment with respect to which such election is made must be deferred (other than
a distribution upon death, Disability or Severe Financial Hardship) for a period
of not less than five years from the date such payment would otherwise have been
paid; and (C) any subsequent election affecting a distribution at a specified
time (or pursuant to a fixed schedule) may not be made less than 12 months
before the date the payment is scheduled to be paid. A subsequent election may
be changed at any time before the last permissible date for making such
election, as described in this Section 6.02(b).
(ii) Once the distribution of an Account (or, if applicable, Sub-Account) to a
Member begins, no changes to the Member’s distribution election with respect to
such Account (or, if applicable, Sub-Account) will be permitted.
     Notwithstanding the foregoing a Member may change the time or form of
distribution of such Member’s Phantom Share Investment Fund or Stock Award
Account only with the express, written consent of the Committee.
6.03. Hardship Withdrawals
Notwithstanding the foregoing, in its sole discretion, the Committee may
distribute all or a portion of the Member’s Nonqualified Employee Deferral
Account before the time otherwise determined under Section 6.01 if the Committee
decides that the Member has encountered a Severe Financial Hardship. A
distribution based on a Severe Financial Hardship will not be greater than the
lesser of (i) the amount reasonably necessary to satisfy the emergency need
(which may include amounts necessary to pay any federal, state, local or foreign
income taxes or penalties reasonably anticipated to result from distribution) or
(ii) the value of the Member’s Nonqualified Employee Deferral Account as of the
distribution date. To the extent a distribution based on a Severe Financial
Hardship is taken from a Member’s Distribution Accounts, such distribution will
be taken proportionately from each of the Member’s Distribution Accounts. A
distribution of Section 409A Amounts under this Section 6.03 may not be made to
the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Member’s assets,
to the extent the liquidation of such assets would not cause severe financial
hardship, or by cancellation of deferrals in accordance with
Section 2.01(c)(ii).

18



--------------------------------------------------------------------------------



 



6.04. Vested Benefits
(a) A Member who is actively employed by a Group Member after December 31, 2001
will be vested in 100 percent of the value of the Member’s Nonqualified Employee
Deferral Account.
(b) Subject to Section 6.04(d), a Member will be vested in amounts credited to
his or her Employer Nonqualified Matching Contribution Account and, unless the
Employer specifies otherwise when a Discretionary Employer Contribution is made,
his or her Discretionary Employer Contribution Account, if any, under the
following table:

          YEARS OF VESTING SERVICE     WHEN PARTICIPANT     SEPARATES FROM
SERVICE   VESTED PERCENTAGE
1
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    80 %
6
    100 %

(c) Subject to Section 6.04(d), a Member will be fully vested in his or her 2000
Account on the later of (i) reaching age 55 and (ii) completing at least six
Years of Vesting Service.
(d) (i) Regardless of a Member’s Years of Vesting Service, the Member will be
fully vested in his or her Employer Nonqualified Matching Contribution Account
and, unless the Employer specifies otherwise when a Discretionary Employer
Contribution is made, the Member’s Discretionary Employer Contribution Account,
if any, at the earliest of (A) age 55, (B) the date the Member dies or (C) the
date the Member become Disabled.
(ii) Regardless of a Member’s Years of Vesting Service, the Member will be fully
vested in his or her 2000 Account on the earliest of (A) the date the Member
dies or (B) the date the Member becomes Disabled.
(iii) Subject to any limitation imposed under a Change Agreement, if, within
36 months after a Change in Control, (A) the Plan is terminated and not replaced
with a similar program providing comparable benefits and features or (B) with
respect to a Member who is a party to a Change Agreement, an event occurs that
generates a change in control payment under the Member’s Change Agreement, such
Member will be fully vested in all of his or her Accounts.
(e) The vested percentage of a Member who Separated from Service before the
effective date of the third amendment and restatement of the Plan will be
determined in accordance with the terms of the Plan in effect on the date the
Member Separated from Service.

19



--------------------------------------------------------------------------------



 



(f) Members will be fully vested in deferrals of Compensation allocated to the
Phantom Share Suspense Account and in Phantom Shares credited to their Phantom
Share Investment Funds.
(g) Members will be fully vested their Stock Award Accounts.
6.05. Effect of Change in Control on Phantom Shares
In the event of a Change in Control, the Board, in its sole discretion, may
elect to convert the Phantom Shares credited to the Phantom Share Investment
Funds and Stock Award Accounts of Members to cash based on the fair market value
of a Share on the date of conversion or treat any undistributed Phantom Shares
credited to the Phantom Share Investment Funds and Stock Award Accounts of
Members in the same manner as the Shares in the Change in Control.
ARTICLE VII
PLAN COMMITTEE
7.01. Appointment of Committee
The Board will appoint a committee of at least three persons to administer the
Plan. A Committee member may resign at any time by sending written notice to the
Board specifying the effective date of his or her termination (which must always
be prospective). Vacancies in the Committee will be filled by the Board as the
need arises. Also, in its sole discretion, the Board may remove any Committee
member at any time by giving written notice of removal to the affected Committee
member and specifying the effective date of that action (which must always be
prospective).
7.02. Powers and Duties
The Committee is fully empowered to exercise complete discretion to administer
the Plan and to construe and apply all of its provisions. The Committee may
delegate any of its powers and duties to any other person or organization. These
powers and duties include:
(a) Determining which employees are Eligible Employees, which of them may
participate in the Plan, their Years of Vesting Service and the value of their
benefits;
(b) Resolving disputes that may arise with regard to the rights of Eligible
Employees, Members and their legal representatives or Beneficiaries under the
terms of the Plan;
(c) Obtaining from each Group Member, Member and Beneficiary information that
the Committee needs to determine any Member’s or Beneficiary’s rights and
benefits under the Plan. The Committee may rely conclusively upon any
information furnished by a Group Member, a Member or a Beneficiary;
(d) Compiling and maintaining all records it needs to administer the Plan;
(e) Upon request, furnishing each Employer with reasonable and appropriate
reports of its administration of the Plan;

20



--------------------------------------------------------------------------------



 



(f) Authorizing the Trustee to distribute all benefits that are payable under
the Plan;
(g) Engaging legal, administrative, actuarial, investment, accounting,
consulting and other professional services that the Committee believes are
necessary and appropriate;
(h) Authorizing the Deferral Election Form with respect to Members’ elections to
the Phantom Share Suspense Account, the Reallocated Amounts and, if necessary,
Members’ deferral elections to the Phantom Share Suspense Account;
(i) Authorizing any change to a Member’s distribution election with respect to
the Member’s Phantom Share Investment Fund;
(j) Adopting rules and regulations for the administration of the Plan that are
not inconsistent with the terms of the Plan; and
(k) Doing and performing any other acts provided for in the Plan.
7.03. Actions by the Committee
The Committee may act at a meeting, or in writing without a meeting, by the vote
or assent of a majority of its members. The Committee will appoint one of its
members to act as a secretary to record all Committee actions. The Committee
also may authorize one or more of its members to execute papers and perform
other ministerial duties on behalf of the Committee.
7.04. Interested Committee Members
No member of the Committee may participate in any Committee action that directly
affects that member’s individual interest in the Plan. These matters will be
determined by a majority of the remainder of the Committee.
7.05. Indemnification
(a) The Corporation will indemnify and hold harmless any Committee member or
employee who performs services to or on behalf of the Plan (the “Indemnified
Party”) against all liabilities and all reasonable expenses (including attorney
fees and amounts paid in settlement other than to any Group Member) incurred or
paid in connection with any threatened or pending action, suit or proceeding
brought by any party in connection with the Plan. However, this indemnification
will not extend to any Indemnified Party whose conduct in connection with the
Plan is found to have been grossly negligent or wrongful. This determination
will be based on any final judgment rendered in connection with the action, suit
or proceeding complaining of the conduct or its effect or, if no final judgment
is rendered, by a majority of the Board or by independent counsel to whom the
Board has referred the matter.
(b) The obligations under this section may be satisfied, in the Corporation’s
discretion, through the purchase of a policy or policies of insurance providing
equivalent protection.

21



--------------------------------------------------------------------------------



 



7.06. Conclusiveness of Action
Subject to Section 7.08, any action on matters within the discretion of the
Committee will be conclusive, final and binding upon all Members and upon all
persons claiming any rights hereunder, including Beneficiaries.
7.07. Payment of Expenses
Committee members will not be separately compensated for their services relating
to the Plan. However, the Corporation will reimburse Committee members for all
appropriate expenses they incur while carrying out their Plan duties.
7.08. Claims Procedure
(a) Filing Claims. Any Member or Beneficiary (a “claimant”) who believes that he
or she is entitled to an unpaid Plan benefit may file a claim with the
Committee.
(b) Notification to Claimant. If the claim is wholly or partially denied, the
Committee will, within a reasonable period of time, and within 90 days of the
receipt of such claim, or if the claim is a claim on account of Disability,
within 45 days of the receipt of such claim, provide the claimant with written
notice of the denial setting forth in a manner calculated to be understood by
the claimant:
(i) The specific reason or reasons for which the claim was denied;
(ii) Specific reference to pertinent Plan provisions, rules, procedures or
protocols upon which the Committee relied to deny the claim;
(iii) A description of any additional material or information that the claimant
may file to perfect the claim and an explanation of why this material or
information is necessary;
(iv) An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure and a statement of the claimant’s right to bring a
civil action under ERISA §502(a) following an adverse determination upon review;
and
(v) In the case of an adverse determination of a claim on account of Disability,
the information to the claimant will include, to the extent necessary, the
information set forth in Department of Labor Regulation §2560.503-1(g)(1)(v).
If special circumstances require the extension of the 45-day or 90-day period
described above, the claimant will be notified before the end of the initial
period of the circumstances requiring the extension and the date by which the
Committee expects to reach a decision. Any extension for deciding a claim will
not be for more than an additional 90-day period, or if the claim is on account
of Disability, for not more than two additional 30-day periods.
(c) Review Procedure. If a claim has been wholly or partially denied, the
affected claimant, or his or her authorized representative may:

22



--------------------------------------------------------------------------------



 



(i) Request that the Committee reconsider its initial denial by filing a written
appeal within 60 days after receiving written notice that all or part of the
initial claim was denied (180 days in the case of a denial of a claim on account
of Disability);
(ii) Review pertinent documents and other material upon which the Committee
relied when denying the initial claim; and
(iii) Submit a written description of the reasons for which the claimant
disagrees with the Committee’s initial adverse decision.
An appeal of an initial denial of benefits and all supporting material must be
made in writing within the time periods described above and directed to the
Committee. The Committee is solely responsible for reviewing all benefit claims
and appeals and taking all appropriate steps to implement its decision.
The Committee’s decision on review will be sent to the claimant in writing and
will include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the
Committee relied to deny the appeal. The Committee will consider all information
submitted by the claimant, regardless of whether the information was part of the
original claim. The decision will also include a statement of the claimant’s
right to bring an action under ERISA §502(a).
The Committee’s decision on review will be made not later than 60 days (45 days
in the case of a claim on account of Disability) after the Committee’s receipt
of the request for review, unless special circumstances require an extension of
time for processing, in which case a decision will be rendered as soon as
possible, but not later than 120 days (90 days in the case of a claim on account
of Disability) after receipt of the request for review. This notice to the
claimant will indicate the special circumstances requiring the extension and the
date by which the Committee expects to render a decision and will be provided to
the claimant prior to the expiration of the initial 45-day or 60-day period.
Notwithstanding anything in this Section 7.08 to the contrary, in the case of a
claim on account of Disability: (A) the review of the denied claim will be
conducted by a named fiduciary who is (i) determined by the Committee and
(ii) neither the individual who made the benefit determination nor a subordinate
of such person; and (B) no deference will be given to the initial benefit
determination. For issues involving medical judgment, the Committee (or, if
applicable, the named fiduciary) must consult with an independent health care
professional who may not be the health care professional who decided the initial
claim.
To the extent permitted by law, the decision of the Committee (if no review is
properly requested) or the decision of the Committee (or, if applicable, the
named fiduciary) on review, as the case may be, will be final and binding on all
parties. No legal action for benefits under the Plan will be brought unless and
until the claimant has exhausted his or her remedies under this section.

23



--------------------------------------------------------------------------------



 



ARTICLE VIII
AMENDMENT TO THE PLAN
8.01. Right to Amend
The Corporation may modify, alter or amend the Plan at any time. However, no
amendment may affect any Member’s or Beneficiary’s vested rights accrued under
the Plan before the effective date of that amendment without the Member or, if
applicable, the Beneficiary’s consent. If an amendment heightens the vesting
conditions described in Section 6.04, each Member having three or more Years of
Vesting Service may elect to have his or her vested rights computed without
regard to that amendment, but only if the Member files a written election to
this effect with the Committee during the period beginning on the date the
amendment is adopted and ending on the later of (a) 60 days after the date the
amendment is adopted; (b) 60 days after the amendment is effective or (c) 60
days after the Member is issued a written notice of the amendment.
8.02. Amendment Procedure
The Board, an executive committee of the Board or other Board committee or any
executive officer to which or to whom the Board delegates discretionary
authority over the Plan may exercise the Corporation’s right to amend the Plan.
ARTICLE IX
TERMINATION OF THE PLAN
9.01. Right to Terminate
(a) The Corporation may terminate the Plan in whole or in part at any time by
written action of its Board. Each Member affected by a full or partial Plan
termination or by a complete discontinuance of contributions will be 100 percent
vested in the value of all of his or her Accounts.
(b) In the event of a termination of the Plan, the Committee may (i) distribute
any Grandfathered Amounts at the time the Plan terminates or partially
terminates, even if this date is earlier than the date benefits otherwise would
be distributed under Article VI or (ii) hold such Grandfathered Amounts until
they are otherwise payable under the terms of the Plan.
(c) In the event of a termination of the Plan, except as permitted under
Treasury Regulation §1.409A-3(j)(4)(ix), no Section 409A Amounts will be
distributed until they are otherwise payable under the terms of the Plan.
9.02. Plan Merger and Consolidation
If the Plan is merged into or consolidated with any other plan, each affected
Member will be entitled to a benefit immediately after the merger, consolidation
or transfer (determined as if the surviving plan had then terminated) at least
equal to the benefit he or she had accrued immediately before the merger or
consolidation (determined as if the Plan terminated immediately before that
merger or consolidation).

24



--------------------------------------------------------------------------------



 



9.03. Successor Employer
If any Employer dissolves into, reorganizes, merges into or consolidates with
another business entity, provision may be made by which the successor will
continue the Plan and Trust, in which case the successor will be substituted for
the Employer under the terms and provisions of this Plan and the Trust
Agreement. The substitution of the successor for the Employer will constitute an
assumption by the successor of all Plan liabilities and the successor will have
all of the powers, duties and responsibilities of the Employer under the Plan.
ARTICLE X
UNFUNDED PLAN
Notwithstanding any Plan provision to the contrary, the Plan constitutes an
unfunded, unsecured promise by each Employer to pay only those benefits that are
accrued by Members under the terms of the Plan. Neither the Corporation nor any
other Group Member will segregate any assets into a fund established exclusively
to pay Plan benefits unless the Corporation, in its sole discretion, establishes
a trust for the purpose of holding assets from which all or part of a Plan
benefit may be paid. Neither the Corporation nor any other Group Member is
liable for the payment of Plan benefits that are actually paid from a trust
established for that purpose. However, the Corporation (and each other Group
Member) are obliged to pay any benefits not paid from any trust. Members,
Beneficiaries and other persons claiming a Plan benefit through them have only
the rights of general unsecured creditors and do not have any interest in or
right to any specific asset of any Group Member. Nothing in this Plan
constitutes a guaranty by the Corporation, any other Group Member or any other
entity or person that their assets will be sufficient to pay Plan benefits.
ARTICLE XI
MISCELLANEOUS
11.01. Voluntary Plan
The Plan is purely voluntary on the part of each Group Member. None of the
establishment of the Plan, any amendment to it, the creation of any fund or
account or the payment of any benefits may be construed as giving any person
(a) a legal or equitable right against any Group Member, the Trustee or the
Committee other than those specifically granted under the Plan or conferred by
affirmative action of the Committee or any Group Member in a manner that is
consistent with the terms and provisions of this Plan or (b) the right to be
retained in the service of any Group Member. All Members remain subject to
discharge to the same extent as though this Plan had not been established.
11.02. Non-alienation of Benefits
The right of a Member, Beneficiary or any other person to receive Plan benefits
may not be assigned, transferred, pledged or encumbered except as provided in
the Member’s Beneficiary designation, by will or by applicable laws of descent
and distribution. Any attempt to assign, transfer, pledge or encumber a Plan
benefit will be null and void and of no legal effect.

25



--------------------------------------------------------------------------------



 



11.03. Inability to Receive Benefits
Any Plan benefit payable to a Member or Beneficiary who is declared incompetent
will be paid to the guardian, conservator or other person legally charged with
the care of his or her person or estate. Any payment made under this section
will completely discharge the Plan’s liability with respect to that payment. The
Committee is not required to see to the application of any distribution made to
any person.
11.04. Lost Members
Each Member is obliged to keep the Committee apprised of his or her current
mailing address and that of his or her Beneficiary. The Committee’s obligation
to search for any Member or Beneficiary is limited to sending a registered or
certified letter to the Member’s or Beneficiary’s last known address.
11.05. Limitation of Rights
Nothing in the Plan, expressed or implied, is intended or may be construed as
conferring upon or giving to any person, firm or association (other than Group
Members, Members, their Beneficiaries and their successors in interest) any
right, remedy or claim under or by reason of this Plan.
11.06. Invalid Provision
If any provision of this Plan is held to be illegal or invalid for any reason,
the Plan will be construed and enforced as if the offending provision had not
been included in the Plan. However, that determination will not affect the
legality or validity of the remaining parts of this Plan.
11.07. Governing Law
The Plan will be governed by and construed in accordance with the laws of the
United States and, to the extent applicable, the laws of Ohio.
11.08 Code §409A
(a) It is intended that the Plan comply with Code §409A and the Treasury
Regulations promulgated thereunder (and any subsequent IRS notices or guidance),
and this Plan will be interpreted, administered and operated accordingly.
Nothing herein will be construed as an entitlement to or guarantee of any
particular tax treatment to any Member.
(b) The Corporation may accelerate the time or schedule of a distribution of
Section 409A Amounts to a Member at any time the Plan fails to meet the
requirements of Code §409A and the Treasury Regulations promulgated thereunder.
Such payment may not exceed the amount required to be included in income as a
result of the failure to comply with the requirements of Code §409A and the
Treasury Regulations promulgated thereunder.

26



--------------------------------------------------------------------------------



 



(c) Notwithstanding any terms of the Plan to the contrary, a Member will be
allowed to make changes to the time and/or form of distribution of the Member’s
Section 409A Amounts in calendar year 2008, as permitted by the transition
relief provided in IRS Notice 2007-86.
11.09. Tax Withholding
The Corporation or any Group Member, as applicable, will withhold from amounts
payable pursuant to this Plan, from other amount owed to a Member, or require
the Member to remit to the Corporation or Group Member, as applicable, an amount
sufficient to satisfy federal, state and local tax withholding requirements with
respect to the vesting, payment or cancellation of any benefit under this Plan.
11.10. Recoupment
The right of any person to payment under this Plan will be subject to the Bob
Evans Farms, Inc. Executive Compensation Recoupment Policy, as may be amended
from time to time, or any successor or replacement policy, or the terms of any
agreement between the Corporation and a Member regarding the recoupment of
compensation.

27